Citation Nr: 1130398	
Decision Date: 08/16/11    Archive Date: 08/29/11

DOCKET NO.  06-35 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for chronic sinusitis.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Tiffany Sykes, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from November 1989 to November 1993, including a tour in the Southwest Asia Theater of Operations from January to April 1991 during the Persian Gulf War.

This appeal to the Board of Veterans' Appeals (Board) is from a September 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In August 2009, as support for his claim, the Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge of the Board (Travel Board hearing).  During the hearing he submitted additional supporting evidence and waived his right to have the RO initially consider it.  38 C.F.R. §§ 20.800, 20.1304 (2010).

Since, however, the claim required further development, in December 2009 the Board remanded the claim to RO via the Appeals Management Center (AMC) in Washington, DC.  But still further development of the claim is required, so, regrettably, the Board must again remand the claim to the RO via the AMC.


REMAND

The Board's prior December 2009 remand was to obtain a medical nexus opinion concerning the etiology of the Veteran's chronic sinusitis - but especially insofar as whether it is attributable to his military service as he is alleging, and particularly to his confirmed exposure to various toxic agents while serving in the Southwest Asia Theater of Operations during the Persian Gulf War.

The VA compensation examiner who evaluated the Veteran in February 2010 for this requested medical nexus opinion indicated at the conclusion of her evaluation that she would be "resorting to mere speculation" to link the Veteran's current complaints of chronic sinusitis with military exposure during the service.  

This examiner indicated she could not provide more definitive comment on this determinative issue of causation because there was no mention of chronic sinusitis in the Veteran's military service records and since there were many years (12 years) separating his military service discharge in 1993 and the diagnosis of sinusitis in 2005.

Statements like this, which are inconclusive as to the origin of a disorder, generally cannot be employed as suggestive of a linkage between the disorder and the Veteran's military service.  See Warren v. Brown, 6 Vet. App. 4, 6 (1993); Sklar v. Brown, 5 Vet. App. 104, 145-6 (1993).  However, these types of opinions also cannot be used to rule out this purported correlation, either.  Ultimately, noncommittal opinions like this amount to "nonevidence," neither for nor against the claim, because service connection may not be based on speculation or remote possibility.  See generally Bloom v. West, 12 Vet. App. 185 (1999) (a medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty).  See also 38 C.F.R. § 3.102 (when considering application of the benefit-of-the-doubt doctrine, reasonable doubt is one within the range of probability, as distinguished from pure speculation or remote possibility).

Indeed, in past decisions the Court also held that saying a condition "may" be related to the Veteran's military service is tantamount to saying it just as well "may not" be related to his service, so, because of this equivocality, also an insufficient basis to grant service connection.  See Obert v. Brown, 5 Vet. App. 30 (1993); Tirpak v. Derwinski, 2 Vet. App. 609 (1992); Winsett v. West, 11 Vet. App. 420 (1998).

An etiological opinion, however, has to be viewed in its entire context and not characterized solely by the medical professional's choice of words.  See Perman v. Brown, 5 Vet. App. 237, 241 (1993); Lee v. Brown, 10 Vet. App. 336, 338 (1997).


Moreover, additional precedent cases have been more recently issued shedding further light on how to properly assess and determine the probative value of these noncommittal opinions.  Notably for instance, in Hogan v. Peake, 544 F.3d 1295 (Fed. Cir. 2008), the U. S. Court of Appeals for the Federal Circuit indicated a determination regarding service connection requires consideration of all pertinent medical and lay evidence, including medical opinions that do not state definitively when a particular disorder or condition began; therefore, classifying a medical opinion as "non-evidence" is "troubling."  In Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009), the Federal Circuit Court more recently held that an examiner's statement, which recites the inability to come to an opinion, provides neither positive nor negative support for service connection; therefore, it is not pertinent evidence regarding service connection.  The remainder of the report, however, must be considered as evidence of whether the disability was incurred in service.

An even more recent precedent case also admonished the Board for relying on medical opinions that also were unable to establish this required linkage, without resorting to mere speculation, as cause for denying the Veteran's claims. See Jones v. Shinseki, 23 Vet. App. 382 (2010).  In Jones, the Court noted it was unclear whether the examiners were unable to provide this requested definitive medical comment on etiology because they actually were unable to since the limits of medical knowledge had been exhausted or, instead, for example, needed further information to assist in making this determination (e.g., additional records and/or diagnostic studies) or other procurable and assembled data.

The Court in Jones acknowledged there are instances where a definitive opinion cannot be provided because required information is missing or can no longer be obtained or current medical knowledge yields multiple possible etiologies with none more likely than not the cause of the claimed disability.  See Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) (noting the Board need not obtain further medical evidence where the medical evidence "indicates that determining the cause is speculative"). 

The Court in Jones held, however, that in order to rely upon a statement that an opinion cannot be provided without resort to mere speculation, it must be clear that the procurable and assembled data was fully considered and the basis for the opinion must be provided by the examiner or apparent upon a review of the record.  And this remains unclear in this particular instance.

The Court has held that, once VA undertakes the effort to provide an examination for a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Daves v. Nicholson, 21 Vet. App. 46, 51 (2007), citing Green v. Derwinski, 1 Vet. App. 121, 123-124 (1991); Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence ... is essential for a proper appellate decision").  See, too, Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Furthermore, VA must ensure that any medical opinion, including one that states no conclusion can be reached without resorting to speculation, is "based on sufficient facts or data."  
See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2009).  Therefore, it must be clear, from either the examiner's statements or the Board decision, that the examiner has indeed considered "all procurable and assembled data," by obtaining all tests and records that might reasonably illuminate the medical analysis.  Daves v. Nicholson, 21 Vet. App. 46, 51 (2007).  When the record leaves this issue in doubt, it is the Board's duty to remand for further development.  The examiner may also have an obligation to conduct research in the medical literature depending on the evidence in the record at the time of examination.  See Wallin v. West, 11 Vet. App. 509, 514 (1998).


Accordingly, the claim is again REMANDED for the following additional development and consideration:

1.  If still available to provide further comment, return the file to the February 2010 VA compensation examiner for hopefully more definitive comment on the etiology of the Veteran's chronic sinusitis, but especially insofar as the likelihood (very likely, as likely as not, or unlikely) this disorder is attributable to or dates back to his military service, and in particular to his confirmed exposure to various toxic agents while serving in the Southwest Asia Theater of Operations during the Persian Gulf War.

When previously commenting on this determinative issue of causation in February 2010, this VA examiner indicated she could not provide this requested opinion without resorting to mere speculation because there was no mention of chronic sinusitis in the Veteran's military service records and since there were many years (12 years) separating his military service discharge in 1993 and the diagnosis of sinusitis in 2005.

However, in Dalton v. Nicholson, 21 Vet. App. 23 (2007), the Court determined an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and, instead, relied on the absence of evidence in the Veteran's service treatment records (STRs) to provide a negative opinion.  Moreover, in Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) the Federal Circuit Court recognized lay evidence as potentially competent to support the presence of the claimed disability, both during service and since, 

even where not corroborated by contemporaneous medical evidence such as actual treatment records (e.g., STRs and post-service VA and private treatment records, etc.).  The essence of 38 C.F.R. § 3.303(b) is continuous symptoms, not treatment, to show continuity of symptomatology since the claimed injury in service - which, here, was the exposure to toxins.  See also Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  Establishing continuity of symptomatology under 38 C.F.R. § 3.303(b) is an alternative method of showing chronicity (permanency) of disease or injury in service to in turn link current disability to service.  See Clyburn v. West, 12 Vet. App. 296, 302 (1999).

Ultimately, the Board will have the responsibility of determining whether the Veteran's lay testimony of having experienced continuous symptoms of sinusitis since his experiences in the Persian Gulf War is both competent and credible, so probative.  Rucker v. Brown, 10 Vet. App. 67 (1997) and Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Thus, in the meantime, the VA compensation examiner should consider whether the claimed injury in service, i.e., exposure to dust, pollutants or toxins during the Persian Gulf War, assuming it occurred, likely or as likely as not resulted in the Veteran's sinusitis or whether, instead, his development of this condition more likely is the result of other factors unrelated to his military service.

And if at all possible, this VA examiner should try and provide more definitive comment on this determinative issue of causation.  In order for the Board to rely on her prior statement in February 2010 that this opinion cannot be provided without resorting to mere speculation, it must be clear that the procurable and assembled data was fully considered and the basis of the opinion must be provided or apparent upon a review of the record.  So if after further consideration of all pertinent facts, additional studies, or procurable data, this requested opinion still cannot be provided without resorting to mere speculation, then this must be expressly indicated and, more importantly, the examiner must explain why this requested opinion is not possible or feasible.  And it cannot be solely on the rationale that the Veteran's STRs do not show he had chronic sinusitis, since it is not necessary that they do (i.e., he need only have experienced relevant symptoms, not have received actual treatment), and the 12-year interval post service before the initial diagnosis of sinusitis in 2005, unless this also is reason to disassociate any current sinusitis from his service.
	
All necessary diagnostic testing and evaluation should be performed.  The examiner is also asked to refamaliarize herself with the relevant medical and other evidence in the claims file for the pertinent history, including a complete copy of this remand and the Board's prior remand in December 2009.


If, for whatever reason, it is not possible or feasible to  have this same VA examiner provide this further comment, then obtain this necessary medical nexus opinion from someone else who is equally qualified.  In this eventuality, this may require having the Veteran reexamined, but this is left to the designee's discretion.

2.  Then readjudicate this claim in light of the additional evidence.  If this claim is not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case (SSOC) and give them time to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this claim.

The Veteran has the right to submit additional evidence and argument concerning the claim the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
KEITH W. ALLEN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


